ITEMID: 001-85557
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF VACARENCU v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Article 1 of Protocol No. 1 - Protection of property;Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä;Stanislav Pavlovschi
TEXT: 4. The applicant, Mr Tudor Vacarencu, is a Moldovan national, who was born in 1945 and lives in the village of Sociteni.
5. In the 1970s the applicant bought from the local authorities a house that had been confiscated by the Soviet authorities from a third person after the Second World War. In 1993 the former owner claimed the house back and in accordance with Law no. 1225-XII, the local council recognised his property right over the house. The applicant was evicted from the house.
6. At the same time, the local council promised the applicant alternative accommodation, a promise which was not kept.
7. In March 2000, the applicant brought civil proceedings against the local council demanding compensation instead of the promised house.
8. On 14 November 2000, the Ialoveni District Court found in favour of the applicant and ordered the local council to pay him 52,797.00 Moldovan Lei (MDL) (approximately 5,000 euros (EUR)).
9. The Local Council appeals were dismissed by a final judgment of the Court of Appeal of 5 June 2001.
10. The applicant obtained an enforcement warrant which the bailiff failed to enforce.
11. In May 2002, the judgment of 5 June 2001 was quashed following revision proceedings and the proceedings reopened. The reopened proceedings ended with a final judgment of 13 July 2004, by which the local council was obliged to provide the applicant with accommodation. That judgment has not been enforced to date.
12. It appears from the documents submitted by the parties that the applicant has alternative accommodation in a neighbouring village, where he lives with his family.
13. The relevant domestic law is set out in Prodan v. Moldova, no. 49806/99, § 31, ECHR 2004III (extracts).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
